784 So. 2d 1265 (2001)
Dean Fuller IMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-2848.
District Court of Appeal of Florida, First District.
May 29, 2001.
Nancy A. Daniels, Public Defender, and David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and Karen Armstrong, Assistant Attorney General, and Douglas T. Squire, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Although the trial court sentenced appellant under the habitual felony offender statute, section 775.084(1)(a), (4)(a), Florida Statutes (1999), and the violent career criminal statute, section 775.084(1)(d), (4)(d), Florida Statutes (1999), appellant has shown no double jeopardy violation because he will serve only one sentence with a minimum mandatory term, as provided for by the violent career criminal statute. Cf. Grant v. State, 770 So. 2d 655 (Fla.2000) (holding that two concurrent sentences, pursuant to the prison releasee reoffender statute and the habitual felony offender statute, imposed upon appellant for a single offense, do not violate the double jeopardy clause of the United States Constitution).
AFFIRMED.
BARFIELD, C.J., KAHN and PADOVANO, JJ., concur.